   Case 3:19-cr-30122-SMY Document 1 Filed 09/18/19 Page 1 of 2 Page ID #1

                                                                                      FILED
                            IN THE UNITED STATES DISTRICT COURT                                 ^
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS                           ]Q £019
                                                                               CLERK. U.S. DISTRICT COUR-'-
                                                                             SOUTHERN DISTRICT OF ILwii -O'^
UNITED STATES OF AMERICA,                                                        EAST ST. LOUIS OFFIC


Plaintiff,

                vs.                                     CRIMINAL NO
                                                                        . l<^30IM-SWy
MICHAEL D.BELL,                                         Title 18 United States Code
                                                        Sections 922(g)(1)and 924(d)
Defendant.




                                            INDICTMENT


        THE GRAND JURY CHARGES:


                                               COUNT 1
                                  (Felon in Possession of a Firearm)

        On or about May 18, 2019, in Marion County, within the Southern District ofIllinois,

                                         MICHAEL D.BELL,

defendant herein, did knowingly possess, in or affecting commerce,a firearm,to wit: a Ruger LCP 380ACP

with serial number 372-28597, having previously been convicted of a felony punishable by imprisonment

for a term exceeding one year, namely: Attempted Burglary in Case Number 09CR0093701 in the Circuit

Court of Cook County Illinois, and knowing that he had been convicted of such a crime, in violation of

Title 18, United States Code, Section 922(g)(1).

                                   FORFEITURE ALLEGATION


        1.      The allegations contained above are hereby re-alleged and incorporated by reference for

the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 2461(c).

        2.      Upon conviction ofthe above offense in violation of Title 18, United States Code, Section

922(g)(1), the defendant.
Case 3:19-cr-30122-SMY Document 1 Filed 09/18/19 Page 2 of 2 Page ID #2
